Title: From Thomas Jefferson to Jonathan Shoemaker, 18 April 1807
From: Jefferson, Thomas
To: Shoemaker, Jonathan


                        
                            Dear Sir
                            
                            Monticello Apr. 18. 07.
                        
                        I arrived here on the 11th. and found that the 2d. pair of stones had been in readiness to go for a
                            considerable time except for the want of a day or two’s work on the spindle by Stewart. this I had done immediately &
                            sent it over two days ago. tho’ I have been here a week I have not had time to go to the mill having a great deal of
                            planting to do, & the season having burst out upon us very suddenly after my arrival, & passing off very rapidly. but
                            what I hear from my neighbors induces me to write this letter to you and to press your coming on. there is great
                            dissatisfaction among them as to the quality of the flour recieved from the mill, that which they have sent to
                            Richmond having been passed chiefly as midlings, & the best part but as fine, tho from wheat of extraordinary quality.
                            they suppose your son unskilful in the business; the alarm has got among them, & prevents much from going there. Rogers,
                            a next neighbor you know, and having a large crop, has sent it to a much more distant mill & wide off from the river.
                            this proves the reality of the alarm. I know nothing but what I hear from them. but always feeling the interest of a
                            tenant as my own, I think myself bound to communicate to you what I hear, & particularly that the accounts from Richmd.
                            confirm the ill character of the flour sent there, and the unfavorable effect which such a beginning has had on the
                            character of the mill. wishing myself to give umbrage or uneasiness to nobody, I pray you to consider this as
                            confidential, & for yourself alone. I salute you with sincere esteem.
                        
                            Th: Jefferson
                            
                        
                    